         Case 1:10-cv-00139-RMC Document 28 Filed 01/24/20 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA, et al.,
                                                       Case: 1:10-cv-00139-RMC
                       Plaintiffs,                     Assigned to: Collyer, Rosemary M.
                                                       Assign. Date: 1/25/2010
        v.                                             Description: Antitrust

 TICKETMASTER ENTERTAINMENT,
 INC., and LIVE NATION
 ENTERTAINMENT, INC.,

                       Defendants.




             UNOPPOSED MOTION TO MODIFY FINAL JUDGMENT AND
                ENTER PROPOSED AMENDED FINAL JUDGMENT

       Plaintiffs Commonwealth of Pennsylvania and Massachusetts and States of Arizona,

Arkansas, California, Florida, Illinois, Nebraska, Nevada, New Jersey, Ohio, Oregon, Rhode

Island, Tennessee, Texas, and Washington (collectively, “Moving States”) respectfully move the

Court to modify the Final Judgment entered in United States, et al. v. Ticketmaster

Entertainment, Inc., et al.., Case No. 1:10-cv-00139-RMC and enter the revised Proposed

Amended Final Judgment which is attached to this motion as Exhibit 1 and supersedes the

previously filed Proposed Amended Final Judgment, Dkt. 22-3. Following the Court’s January

9, 2020 Order granting the Moving States’ Motion for Extension of Time to File Proposed

Amendments, the Moving States have conferred with the United States and Defendants. Further,

the Moving States have submitted a single set of proposed amendments though this motion as

required by the Order. The United States does not oppose the Moving States’ proposed
         Case 1:10-cv-00139-RMC Document 28 Filed 01/24/20 Page 2 of 3



modifications or Moving States’ Motion to enter the revised proposed Amended Final Judgment

in lieu of the filing made by the United States on January 8, 2020.

       Beginning on December 5, 2019, Moving States engaged in discussions with the United

States regarding enforcement and modification of the 2010 Final Judgment. Moving States then

engaged in discussions with the United States on December 19, 2019 regarding the proposed

amended final judgment and with the Defendants starting on January 13, 2020. Subsequently,

the Moving States and Defendants agreed to supplement the United States’ filing at Dkt. 22 to

provide for the Plaintiff States having enhanced compliance inspection rights and access to

information from the proposed monitor, which we believe significantly enhances the Plaintiff

States’ ability to monitor and enforce the Proposed Amended Final Judgment, and to consolidate

these significant enhancements for the Plaintiff States into one set of proposed amendments as

ordered by this Court. For the Court’s convenience, a redline comparison of the United States’

January 8, 2020 Proposed Amended Final Judgment and the instant Proposed Amended Final

Judgment is attached hereto as Exhibit 2.

       Further, the United States and Defendants have agreed to: (i) extend certain provisions by

five and one half years, to December 31, 2025; (ii) clarify the parties’ obligations under Section

IX of the Final Judgment; (iii) strengthen the compliance provisions, including appointment of

an independent monitor and imposition of certain monitoring, notice and reporting obligations on

Defendants; (iv) add new provisions intended to make future investigation and enforcement of

the Final Judgment more effective; and (v) order Defendants to pay the United States’ fees and

costs associated with investigation and prosecuting this Motion. For the Court’s convenience, a

redline comparison of the July 30, 2010, Final Judgment and the United States’ January 8, 2020

Proposed Amended Final Judgment is found at Dkt. 22-1 and attached as Exhibit 3.



                                                 2
         Case 1:10-cv-00139-RMC Document 28 Filed 01/24/20 Page 3 of 3



        The proposed modifications as consolidated in Exhibit 1 serve the purpose of the original

Final Judgment by clarifying its terms and enhancing the Plaintiff States’ and United States’

ability to monitor and enforce compliance; they do not alter the essence of the remedy. The

Court may enter the proposed Amended Final Judgment upon a finding that the modifications are

in the public interest. United States v. Western Elec. Co., 900 F. 2d 283, 305 (D.C. Cir. 1990);

United States v. Baroid Corp., 130 F. Supp. 2d 101, 103 (D.D.C. 2001). Moving States take no

position as to whether notice and comment period is required under the Antitrust Procedures and

Penalties Act, 15 U.S.C. 16(b)-(h) (“Tunney Act”).

        Defendants, the United States and the States of Iowa and Wisconsin do not oppose the

entry of this Proposed Amended Final Judgment. The State of Louisiana takes no position at this

time.



Dated: January 24, 2020

                                             Respectfully submitted,

                                                       /s/ Joseph S. Betsko
                                             Joseph S. Betsko (PA Bar #82620)
                                             Senior Deputy Attorney General
                                             Antitrust Section
                                             Pennsylvania Office of Attorney General
                                             Strawberry Square, 14th Floor
                                             Harrisburg, PA 17120
                                             Phone: 717-787-4530
                                             Facsimile: 717-787-1190
                                             Email: jbetsko@attorneygeneral.gov

                                             Counsel for Commonwealth of Pennsylvania
                                             and Moving States




                                                 3
